Citation Nr: 0510115	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  01-08 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1943.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied a rating 
in excess of 10 percent.

In November 2002, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

In August 2003 the case was remanded to the Appeals 
Management Center for additional action.  In a May 2004 
rating decision, the Appeals Management Center increased the 
evaluation for this disability from 10 to 30 percent, 
effective December 26, 2000, the date of the claim for an 
increased rating.  As this does not represent the highest 
available rating for this disability, the appeal continues.

In March 2005, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDING OF FACT

The veteran's schizophrenia is productive of occupational and 
social impairment with reduced reliability and productivity; 
the disability does not more nearly approximate occupational 
and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

An increased rating of 50 percent, but not higher, is 
warranted for the veteran's paranoid schizophrenia.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, a letter dated in March 
2001 from the RO, and a letter dated in March 2004 from the 
Appeals Management Center, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In this case, the AMC readjudicated the veteran's claim on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  In the Board's opinion, any procedural errors 
on the part of the RO or the AMC were insignificant and non-
prejudicial to the veteran.  Accordingly, appellate review 
may proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  In this regard the Board notes that where entitlement 
to compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Service connection for psychiatric disability was granted in 
February 1944 and the disability was assigned a 10 percent 
disability rating, effective December 8, 1943.  In May 1955, 
the RO increased the rating for service-connected nervous 
condition to 100 percent, effective April 26, 1955.  Also in 
the May 1955 rating decision, the RO recognized the nervous 
condition as schizophrenic reaction, paranoid type.  In a 
November 1960 rating decision, the RO noted that the 
veteran's disability had improved and assigned a 10 percent 
rating, effective January 2, 1961.  The veteran filed the 
instant claim for an increased rating on December 26, 2000.  
In a May 2004 rating decision, the RO increased the rating 
for paranoid schizophrenia to 30 percent, effective December 
26, 2000, the date of receipt of the claim for an increased 
rating.  

According to the report of a fee-based compensation and 
pension examination conducted in March 2001, the veteran's 
current diagnosis from the VA support group was schizophrenic 
reaction paranoid type in complete remission.  The veteran 
stated that he applied for an increase because he is getting 
old and will need more income than the 10 percent rating will 
allow him.  The veteran was quite rational in his discussion 
of the social circumstances surrounding his compensation.  
The veteran reportedly sleeps well and had no general 
physical complaints.  The veteran reported taking no 
medication.  The veteran reported that he lives alone and 
that he felt quite secure in his present circumstances.  He 
is able to take care of all of his needs.  He described his 
relationships with associates and friends as "fair."  The 
veteran was casually dressed and groomed.  He made good eye 
contact and good interpersonal contact.  He was cooperative 
and able to volunteer information spontaneously.  There was 
no evidence of psychomotor retardation or agitation.  The 
veteran's thoughts were coherent and organized.  There was no 
tangentiality or loosening of association.  The veteran's 
thoughts were relevant and non-delusional.  There was no 
bizarre or psychotic thought content.  The veteran denied 
suicidal, homicidal, or paranoid ideations.  The veteran did 
not appear to be responding to internal stimuli.  His mood 
was friendly and cheerful throughout and appropriate to the 
topics discussed.  The veteran spoke in a normal rate and 
tone.  He was alert in all spheres and had good average 
intelligence.  The veteran knew the name of the president and 
had an adequate fund of general knowledge in current events.  
The diagnosis was schizophrenic reaction in complete 
remission, paranoid type.  The examiner opined that the 
veteran was functioning well in terms of his social 
adaptation and that there was no present evidence of residual 
symptoms of paranoid schizophrenic illness.  The examiner 
also expressed that the veteran's prognosis was good.

An April 2003 VA examination report notes that the claims 
folder was not available for review.  The veteran was not on 
any psychiatric medications at the time of the exam.  He 
reported being able to bathe and wash himself, as well as to 
cook and eat by himself.  The veteran reported that he had 
several girlfriends and an active social life.  He also said 
that he attended the senior citizens center locally.  The 
veteran complained of memory loss, especially with remote 
memories, and paranoid delusions.  Specifically, he believes 
that other drivers on the highway conspire together to cut 
him off.  He also stated that celebrities wave at him.  At 
one point during the interview he lowered his voice because 
he was concerned that people outside the window could hear 
him, even though the exam room was on the second level of the 
building.  He admitted to occasional suicidal ideation but 
denied homicidal ideation.  His concentration was good.  He 
complained of mild to moderate anxiety.  The veteran's speech 
was slowed and spontaneous, described by the examiner as 
having a somewhat odd affect.  The veteran's comprehension 
was also slow at times.  His mood was euthymic and his 
thought process was coherent, relevant, and goal-directed.  
The content was significant for paranoid and grandiose 
delusions.  His mood was significant for anxiety.  The 
diagnosis was paranoid schizophrenia.  Symptoms attributable 
to the diagnosis were slowed speech, slowed comprehension, 
odd affect, memory problems, paranoid and grandiose 
delusions, and anxiety.  He displayed some social impairment 
from his paranoia about driving and some impairment from 
paranoia about other people.  With regard to the driving, the 
veteran said that when he feels that cars are trying to cut 
him off, he continues to drive and reacts to this delusion by 
switching lanes; he does not drive aggressively or attempt to 
cut people off or otherwise take revenge on them.  The 
examiner noted that if the veteran were in the work force, 
his symptomatology would cause relatively profound 
occupational impairment.  Global Assessment of Function (GAF) 
based upon his paranoid schizophrenia was 50, due to paranoid 
and grandiose delusions, impaired memory, odd affect, and 
impaired comprehension, all of which were described by the 
examiner as "relatively serious impairments."  

The report of an April 2004 VA examination notes that the 
veteran's major paranoid delusion is his belief that there is 
a conspiracy of cars trying to cut him off on the freeway.  
The veteran is able to perform most of his daily activities 
on his own, including bathing, dressing, cooking, eating, and 
shopping.  He navigates around his own neighborhood without 
getting lost.  He has at least one girlfriend and has current 
dates scheduled with her.  Upon examination, the veteran was 
grossly intact in terms of cognition.  The examiner stated 
that the veteran had remarkably intact cognition.  There is a 
history of occasional suicidal ideation, but the veteran 
usually successfully distracts himself from that.  Neuro-
psychiatric testing revealed vascular risk factors, deficits 
in abstraction clock drawing, and visual memory with 
psychomotor slowing and snout ankle belly reflexes.  The 
veteran was neat, appropriate, cooperative, and his hygiene 
was good.  Speech was fluent and clear.  Comprehension was 
excellent.  Sleep was described as fair and anxiety low.  The 
veteran's mood was euthymic and his affect was flat.  His 
thought was coherent, relevant and goal-directed.  The 
content was significant for paranoid delusions.  GAF score 
was 50, which the examiner stated is "consistent with major 
impairment, significant impairment."  The examiner further 
stated that such impairment was represented by paranoid and 
grandiose delusions, thought, affect and possible mild 
cognitive impairments.  The examiner also offered that the 
veteran engages in fanciful projects such as inventions that 
are related to his delusions, and that this was a source of 
significant impairment.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9203, paranoid 
schizophrenia warrants a 30 percent evaluation for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9203.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2004).  



Analysis

The veteran is currently in receipt of a 30 percent rating 
for paranoid schizophrenia.  His paranoid schizophrenia is 
currently manifested by flat or odd affect, slowed speech, 
slowed comprehension, memory problems, paranoid and grandiose 
delusions, and mild anxiety.  The April 2003 examiner 
believed that if the veteran were in a work environment, his 
symptomatology would cause relatively profound occupational 
impairment.  The April 2004 examiner assigned a GAF score of 
50 based upon the psychiatric symptomatology.  This score is 
consistent with the presence of serious impairment.  
Therefore, in the Board's opinion, the veteran's paranoid 
schizophrenia more nearly approximates the criteria for a 50 
percent evaluation than those for a 30 percent evaluation.  

With respect to whether an evaluation in excess of 50 percent 
is warranted, the Board notes that the veteran's cognition is 
grossly intact and his mood has generally been euthymic.  His 
thought process has been coherent, relevant, and goal-
directed.  He reports having an active social life; he has a 
girlfriend or girlfriends and goes on dates.  He is also 
active at his senior center.  While the veteran has anxiety, 
he does not have panic attacks.  In addition, he is well 
groomed.  He is not easily provoked or irritable.  He is able 
to distract himself from any suicidal ideation and his 
paranoid and grandiose delusions do not cause his judgment to 
be impaired.  In sum, the Board believes that the disability 
does not more nearly approximate the occupational and social 
impairment with deficiencies in most areas, required for a 70 
percent evaluation, than the level of impairment contemplated 
by a 50 percent evaluation.  

Accordingly, the Board concludes that an increased evaluation 
of 50 percent, but not higher, is warranted.  The Board has 
considered the doctrine of reasonable doubt but has 
determined that the preponderance of the evidence is against 
the claim for an evaluation in excess of 50 percent.




ORDER

Entitlement to an increased rating of 50 percent for paranoid 
schizophrenia is granted, subject to the criteria applicable 
to the payment of monetary benefits.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


